EXHIBIT 10.16

 

TERMINATION AND RELEASE AGREEMENT

 

This Termination and Release Agreement (this “Agreement”) is entered into as of
July 15, 2003 by and among Michael J. Hartl (the “Executive”), Connecticut
Bancshares, Inc., a Delaware corporation (“Connecticut Bancshares”), The Savings
Bank of Manchester, a Connecticut savings bank and a wholly-owned subsidiary of
Connecticut Bancshares (“Manchester”), and The New Haven Savings Bank, a
Connecticut mutual savings bank (“New Haven”).

 

RECITALS

 

WHEREAS, New Haven, Connecticut Bancshares and Manchester have entered into an
Agreement and Plan of Merger, dated as of July 15, 2003 (the “Merger
Agreement”); and

 

WHEREAS, Section 7.6.5 of the Merger Agreement provides that New Haven,
Connecticut Bancshares, Manchester and the Executive shall enter into this
Agreement which shall terminate the Change in Control Agreement between the
Executive, Connecticut Bancshares and Manchester dated May 19, 2000 (the
“Control Agreement”) as of the Effective Date of the Merger, and in lieu of any
rights and payments under said Control Agreement, the Executive shall be
entitled to the rights and payments set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Connecticut Bancshares, Manchester and New Haven agree as follows:

 

1. Certain Actions to Be Taken in 2003.

 

(a) The Executive hereby agrees to take the following actions between the date
hereof and December 31, 2003, it being the intention of the parties hereto that
all of such actions shall be fully effective and consummated no later than
December 31, 2003:

 

(i) exercise all vested non-qualified stock options granted to the Executive
under Connecticut Bancshares’ 2000 Stock-Based Incentive Plan (the “Incentive
Plan”) and 2002 Equity Compensation Plan (the “Compensation Plan”), including
non-qualified stock options scheduled to vest prior to December 31, 2003 (i.e.,
all vested non-qualified options under either plan to be exercised);

 

(ii) both (A) exercise all vested incentive stock options granted to the
Executive under the Incentive Plan and/or the Compensation Plan (including
incentive stock options scheduled to vest prior to December 31, 2003) and (B)
effect a sale of all of the shares of Connecticut Bancshares’ common stock
acquired upon such exercise (including shares acquired upon the exercise of
incentive stock options in 2003 prior to the date of this Agreement if such
shares have not been sold prior to the date hereof) in a manner that will
constitute a “disqualifying disposition” of such shares for purposes of Section
421(b) of the Code (i.e., all vested incentive options under either plan to be
exercised, with the underlying shares sold);



--------------------------------------------------------------------------------

(iii) agree to the accelerated vesting as of December 31, 2003 of all then
unvested restricted stock awards granted to the Executive under the Incentive
Plan and/or the Compensation Plan (i.e., all unvested restricted stock awards
under either plan to be accelerated); and

 

(iv) accept payment on December 31, 2003 of any cash bonus to which the
Executive may be entitled to receive pursuant to Manchester’s Bonus Plan for
services rendered in 2003 and which otherwise would be payable in the ordinary
course by Manchester to the Executive in 2004.

 

(b) Connecticut Bancshares and Manchester agree to take such actions as may be
necessary or advisable by them in order to permit the Executive to take the
actions set forth in Section 1(a) above and have them be fully effective and
consummated no later than December 31, 2003, including without limitation (i)
promptly processing all exercises of stock options by the Executive under the
Incentive Plan and/or the Compensation Plan, (ii) accelerating to December 31,
2003 the vesting of all then unvested restricted stock awards granted to the
Executive under the Incentive Plan and/or the Compensation Plan, and (iii)
accelerating the payment of any cash bonus to which the Executive may be
entitled to receive pursuant to Manchester’s Bonus Plan for services rendered in
2003 to December 31, 2003.

 

2. Acknowledgement of Payment, Release and Waiver.

 

(a) On the Effective Date of the Merger, provided the Executive is still
employed by Manchester immediately prior to such date and has taken all of the
actions set forth in Section 1(a) hereof, Connecticut Bancshares and/or
Manchester shall pay to the Executive an amount equal to (i) seven hundred sixty
one thousand eight hundred thirty one dollars ($761,831.00), subject to
adjustment as set forth in Section 2(b) below (the “Maximum Amount”), minus (ii)
the Initial Present Value Amount (as defined in Section 3(c) below) of the
welfare benefits to be provided to the Executive pursuant to Section 3(a) below,
with applicable withholding taxes to be subtracted from the amount payable to
the Executive. In consideration of such payment, the Executive, Connecticut
Bancshares, Manchester and New Haven hereby agree that, except as provided in
Section 5 below, the Control Agreement shall be terminated without any further
action of any parties hereto, effective immediately prior to the Effective Date
of the Merger.

 

(b) If the payment pursuant to Section 2(a) hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from Connecticut Bancshares, Manchester or New Haven, would constitute a
“parachute payment” under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), including but not limited to the parachute payments
associated with the accelerated vesting of stock options and restricted stock
awards, then the amount payable by Connecticut Bancshares and/or Manchester
pursuant to Section 2(a) hereof shall be reduced by the amount which is the
minimum necessary to result in no portion of the payment payable by Connecticut
Bancshares and/or Manchester under

 

2



--------------------------------------------------------------------------------

Section 2(a) being non-deductible to Connecticut Bancshares and/or Manchester
(or any successors thereto) pursuant to Section 280G of the Code and subject to
the excise tax imposed under Section 4999 of the Code. The parties hereto agree
that the present value of the payments and benefits payable pursuant to this
Agreement to the Executive upon termination of the Executive’s employment
pursuant to Section 2(a) shall not exceed three times the Executive’s “base
amount,” as that term is defined in Section 280G(b)(3) of the Code, less one
dollar. The determination of any reduction in the payment to be made pursuant to
Section 2(a) shall be based upon an analysis prepared by Elias, Matz, Tiernan &
Herrick L.L.P. (“EMTH”) and paid for by New Haven. EMTH shall provide its
analysis no later than five (5) days prior to the Effective Date of the Merger,
and may use such actuaries as it may deem necessary or advisable for the
purpose.

 

3. Payment of Welfare Benefits.

 

(a) For a period of thirty-six (36) full calendar months following the Effective
Date of the Merger, New Haven agrees to cause to be continued life, medical and
disability coverage pursuant to the policies offered to its employees for the
Executive and any of the Executive’s dependents covered by Connecticut
Bancshares or Manchester immediately prior to the Effective Date of the Merger,
except as set forth in Section 3(b) below. During such thirty-six (36) full
calendar month period, the Executive shall continue to be responsible for paying
the employee share of any premiums, copayments or deductibles. In the event the
Executive’s participation in any such plan or program is barred, New Haven shall
arrange to provide the Executive and the Executive’s covered dependents with
benefits similar to those which the Executive and the Executive’s covered
dependents would otherwise have received under such plans and programs from
which their continued participation is barred or provide their economic
equivalent.

 

(b) In lieu of receiving one or more of the coverages specified in Section 3(a)
above, the Executive may elect to receive a cash payment equal to the present
value of the cost to New Haven of providing such coverage, in which event (i)
Section 3(a) shall no longer require such coverage to be provided by New Haven,
(ii) the cash payment in lieu of such coverage shall be included in the amount
set forth in Section 2(a)(i) hereof, and (iii) the present value of such
coverage shall not be included in the deduction specified in Section 2(a)(ii)
hereof. If the Executive desires to receive a cash payment in lieu of receiving
one or more of the coverages specified in Section 3(a) above, the Executive
shall give written notice of such election to New Haven on or before December
31, 2003.

 

(c) The value of the benefits to be provided by New Haven pursuant to Section
3(a) above shall be discounted to present value in accordance with Section 280G
of the Code, and an amount equal to 33% of such present value shall be added to
the present value amount to cover anticipated premium increases over the 36
month period specified in Section 3(a) above. The present value calculations
shall be based on the discount rates published by the Internal Revenue Service
for the month in which the Effective Date of the Merger occurs. The aggregate
present value of the coverages actually provided by New Haven pursuant to
Section 3(a) hereof (excluding those coverages, if any, which the Executive has
elected to receive a cash payment in lieu of such coverage), as determined as of
the Effective Date of the Merger and as increased by the 33% factor set forth in
the first sentence of this Section 3(c), is referred to herein as the “Initial
Present Value Amount.”

 

3



--------------------------------------------------------------------------------

(d) In the event the costs to New Haven of providing the benefits set forth in
Section 3(a) (excluding those coverages, if any, which the Executive has elected
to receive a cash payment in lieu of such coverage) increase due to increases in
premiums or otherwise and the effect of such increase is to increase the present
value of the benefits provided by New Haven above the Initial Present Value
Amount (the “Adjusted Present Value Amount”), then the Executive shall elect to
either reduce one or more of his insurance coverages or pay a higher share of
the total premium cost so that the Adjusted Present Value Amount does not exceed
the Initial Present Value Amount.

 

4. Amendment to the Control Agreement. Section 3(a) of the Control Agreement is
hereby amended, effective as of the date of this Agreement, by revising the
second sentence of such section to read in its entirety as follows:

 

“Such average annual compensation shall include base salary and any other
taxable income, including but not limited to amounts related to the granting,
vesting or exercise of restricted stock or stock option awards, commissions,
bonuses, pension and profit sharing plan contributions or benefits (whether or
not taxable), severance payments, retirement benefits, and fringe benefits paid
or to be paid to Executive or paid for Executive’s benefit during any such year,
except that compensation in 2003 shall not include amounts related to (1) the
granting or vesting of restricted stock awards after October 31, 2003, (2) the
granting, vesting or exercise of stock options after June 30, 2003, (3) the
income resulting from the disqualifying disposition of shares after June 30,
2003 related to an earlier exercise of incentive stock options, (4) any payment
to the Executive in 2003 of a bonus for services rendered in 2003, or (5) any
other income (whether taxable or not) not included in the amounts shown under
“Severance Calculation” on Exhibit 1 attached hereto.”

 

5. Releases. Upon payment of the amount set forth in Section 2(a) hereof, as
such amount may be adjusted pursuant to Section 2(b) hereof, the Executive, for
himself and for his heirs, successors and assigns, does hereby release
completely and forever discharge Connecticut Bancshares, Manchester and their
successors from any obligation under the Control Agreement. The obligations of
New Haven to provide benefits pursuant to Section 3 above shall continue for the
period specified therein.

 

6. General.

 

(a) Heirs, Successors and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors and assigns.

 

(b) Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral. The terms of this Agreement may be changed,
modified or discharged only by an instrument in writing signed by each of the
parties hereto.

 

4



--------------------------------------------------------------------------------

(c) Governing Law. This Agreement shall be construed, enforced and interpreted
in accordance with and governed by the laws of the State of Connecticut, without
reference to its principles of conflicts of law, except to the extent that
federal law shall be deemed to preempt such state laws.

 

(d) Defined Terms. Any capitalized terms not defined in this Agreement shall
have as their meaning the definitions contained in the Merger Agreement.

 

(e) Voluntary Action and Waiver. The Executive acknowledges that by his or her
free and voluntary act of signing below, the Executive agrees to all of the
terms of this Agreement and intends to be legally bound thereby. The Executive
acknowledges that he or she has been advised to consult with an attorney prior
to executing this Agreement.

 

6. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason, this Agreement shall be deemed null and void.

 

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Connecticut Bancshares, Manchester and New Haven have each
caused this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 

WITNESS:

     EXECUTIVE:

/s/ Charles L. Pike

--------------------------------------------------------------------------------

    

/s/ Michael J. Hartl

--------------------------------------------------------------------------------

Name: Charles L. Pike

    

Name: Michael J. Hartl

Title: Senior Vice President,

                Chief Financial Officer

ATTEST:

    

CONNECTICUT BANCSHARES, INC.

/s/ Carole L. Yungk

--------------------------------------------------------------------------------

    

By: /s/ Douglas Anderson

--------------------------------------------------------------------------------

Name: Carole L. Yungk

    

Name: Douglas Anderson

Title: Executive Vice President

ATTEST:

    

THE SAVINGS BANK OF MANCHESTER

/s/ Carole L. Yungk

--------------------------------------------------------------------------------

    

By: /s/ Douglas Anderson

--------------------------------------------------------------------------------

Name: Carole L. Yungk

    

Name: Douglas Anderson

Title: President

ATTEST:

    

THE NEW HAVEN SAVINGS BANK

/s/ Wendy Diaz

--------------------------------------------------------------------------------

    

By: /s/ Peyton R. Patterson

--------------------------------------------------------------------------------

Name: Wendy Diaz

    

Name: Peyton R. Patterson

Title: Chairman, President and CEO

 

6